Exhibit 99.1 Infrastructure Technology Executive to Lead OptiCon/PowerCon Systems Expansion OptiCon Systems Welcomes New President and CEO Monday, October 19, 2009 8:00 am ET St. Petersburg, FL— October 19, 2009 OptiCon Systems, Inc. (OTC BB:OPCN.OB - News) a global provider of OSS (Operational Support System) software applications for Communications, Telecommunications and the Power companies, announced today that Paul J. Aiello has joined OptiCon Systems, Inc. as President and CEO. He brings to OptiCon over 25 years of telecommunications, technology and energy related business experience.Paul has held executive management positions at Progress Energy’s telecommunications subsidiary, Progress Telecom, and Williams Energy’s Williams Communications and WilTel business units, as well as NEC, Intecom, Inc., and the RCA Corporation. Mr. Aiello was instrumental in the expansion of both Progress Telecom and WilTel’s fiber optic networks, and successfully led their efforts to broaden their Wholesale, International and Wireless Carrier customer base, and prior to both entities being acquired by Level 3 Communications. At Progress Telecom, Mr. Aiello, as Vice President of Sales & Business Operations, increased monthly recurring revenues by over 40%, developed unique bundled offerings and dramatically improved customer retention. During his tenure with the Williams Companies, Paul served as Vice President of Sales for Williams Network, Vice President of Strategic & Government Accounts and General Manager for WilTel Communications. While at WilTel, he developed an Outsourcing unit which provided communications infrastructure services to Fortune 500 companies including GE, CNA, Shell, AT&T, Bank of America and Lockheed Martin. “OptiCon is well positioned to deploy its advanced fiber optic infrastructure management products worldwide and PowerCon has the ability to become a dominant player in the smart power grid management space. I am extremely excited about joining OptiCon and our global opportunities”, Commented Paul regarding his joining OptiCon. Paul is a recognized leader in start-up, merger and turn around situations, having led revenue growth and strengthening customer retention for several start up and Venture capital backed technology companies.He has been an integral part of multiple mergers & acquisitions, and has led the integration efforts on numerous occasions.
